Citation Nr: 1234680	
Decision Date: 10/05/12    Archive Date: 10/12/12

DOCKET NO.  09-21 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to special monthly compensation (SMC) based upon housebound status.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Kordich, Senior Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to February 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The Board notes that the Veteran has made it clear that he is limiting his appeal to the matter of entitlement to special monthly compensation based on housebound status.  He is not pursuing special monthly compensation based on the need for aid and attendance.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDING OF FACT

The Veteran is housebound and substantially confined to his dwelling, but he does not have a single disability that is rated at 100 percent.


CONCLUSION OF LAW

The criteria for entitlement to special monthly compensation benefits by reason of being permanently housebound have not been met.  38 U.S.C.A. §§ 1114(s), 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.350(i) (2011); Sabonis v. Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt and prior to consideration of most applications for VA benefits, VA is tasked with satisfying certain procedural requirements outlined in the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

The United States Court of Appeals for Veterans Claims (Court) has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The VCAA and its implementing regulations provide that VA is to notify a claimant and his representative, if any, of the information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate a claim.  As part of the notice, VA is to specifically inform the claimant and his representative, if any, of which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011). 

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of disability; (3) a connection between service and disability; (4) degree of disability; and (5) effective date of disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  Notice provided in support of a service connection claim must inform a claimant that if a claim is granted, VA will assign the service-connected disability a rating and an effective date.  Id. at 486. 

In this case, the appellant was provided with 38 U.S.C.A. § 5103(a) compliant notification prior to the initial unfavorable agency decision in February 2008.  By a letter dated November 2007, the RO acknowledged the Veteran's claim, notified him of the evidence needed to substantiate the claim, identified the type of evidence that would best do so, notified him of VA's duty to assist and indicated that it was developing his claim pursuant to that duty.  As well, it identified the evidence it had received and/or requested in support of the Veteran's claim and the evidence it was responsible for securing.  The RO noted that it would make reasonable efforts to assist the Veteran in obtaining all outstanding evidence provided he identified the sources thereof.  The RO also noted that, ultimately, it was the Veteran's responsibility to ensure VA's receipt of all pertinent evidence.  While notification of regulations pertinent to the establishment of an effective date and of the disability rating were not provided, the appellant has not been prejudiced as a result, as the claim is being denied.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Notice under the VCAA must be provided a claimant prior to an initial unfavorable decision by the agency of original jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004).  In this case, the RO sent the notice letter prior to the initial adjudication of the Veteran's claims.

VA is also to assist a claimant in obtaining evidence necessary to substantiate a claim, but such assistance is not required if there is no reasonable possibility that it would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).

The RO made reasonable efforts to identify and obtain relevant records in support of the Veteran's claims.  38 U.S.C.A. § 5103A(a), (b), (c) (West 2002 & Supp. 2011).  Specifically, the RO secured and associated with the claims file all evidence the Veteran identified as being pertinent to his appeal, including post-service treatment records.  

Overall, the Board is satisfied that all relevant evidence identified by the Veteran has been secured, and that the duty to assist has been met.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011).

Special Monthly Compensation - Housebound Benefits

The Veteran served in the Republic of Vietnam and was awarded the Combat Infantry Badge and the Purple Heart, among other medals and decorations.

In July 2007, the Veteran underwent an Examination for Housebound Status or Permanent Need for Regular Aid and Attendance.  Under the block for the circumstances and under what conditions the Veteran was able to leave the home or immediate premises, the physician noted that the Veteran could only leave his premises less than one hour at a time for short distances near his home and only travel further for doctor's visits every two to four weeks.  Subsequent to this examination, by a rating decision dated in December 2008, the Veteran's residuals of a shell fragment wound, right forearm and hand was increased to 50 percent disabling.

A December 2007 letter from J.H., M.D. noted that the Veteran had been followed in the practice since February 2002.  The physician noted that the Veteran suffered from chronic daily pain with persisting fatigue and in his medical opinion clearly met the qualifications of incapacitation to the point of home bound status with the majority of that time spent in bed.  In a July 2008 letter, Dr. J.H. indicated that the Veteran was now debilitated to the point of being totally housebound due to the injuries and subsequent limitations resulting from his spinal cord damage.  Due to restrictions, the Veteran was limited to trips for medical care and could only manage short car trips to make these appointments.  In the physician's opinion, the Veteran again clearly met the qualifications of incapacitation to the point of homebound status with the majority of that time spent in bed.

In May 2011, the Veteran underwent an Examination for Housebound Status or Permanent Need for Regular Aid and Attendance.  The examiner indicated that the Veteran had spinal and leg pain and weakness, right eye loss, pain in all joints, and cognitive dysfunction.  He was able to feed himself but had problems with balance and needed assistance with medication management.  His spouse managed his finances and he left the house for medical appointments only.  

A letter from Dr. J.H. dated February 2011 indicated that the Veteran had degenerative disc disease of the cervical and lumbar spine and had continued to decline in his functional performance and remained in constant pain.  

The Veteran is seeking special monthly compensation benefits based on being housebound as set forth under 38 U.S.C.A. § 1114(s). 

Special monthly compensation benefits by reason of being housebound are payable if the Veteran has a single permanent disability rated 100 percent disabling, and has either (1) additional service-connected disability or disabilities independently ratable at 60 percent or more, or (2) is "permanently housebound" by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  The disabilities independently ratable at 60 percent or more must be separate and distinct from the 100 percent service-connected disability and involve different anatomical segments or bodily systems.  38 C.F.R. § 3.350(i)(1).

Subsection 1114(s) for housebound benefits requires that a disabled Veteran whose disability level is determined by the rating schedule must have at least one disability that is rated at 100 percent in order to qualify for the special monthly compensation provided by that statute.  Under the law, subsection 1114(s) benefits are not available to a Veteran whose 100 percent disability rating is based on multiple disabilities, none of which is rated at 100 percent disabling.

A Veteran is "permanently housebound" when he is substantially confined to his house (ward or clinical areas, if institutionalized) or immediate premises due to service-connected permanent disability or disabilities, and it is reasonably certain that the disability of disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i)(2).

For purposes of housebound benefits, the Court held that being "substantially confined" to the home means an inability to leave to earn an income.  Absent a regulation by the Secretary defining the term "substantially confined," the Court emphasized that the term may conceivably be more broadly construed.  It found that Congress intended to provide additional compensation for Veterans who were unable to overcome their particular disabilities and leave the house in order to earn an income, as opposed to an inability to leave the house at all.  See, Howell v. Nicholson, 19 Vet. App. 535, 540 (2006) (substantially confined means the inability to leave the house except in instances of seeking medical treatment).  The Veteran's VA aid and attendance examinations and letters from his treating physician Dr. J.H. indicate that due to his disabilities, the Veteran can only leave his home for short periods of time.  While no examination has indicated that the Veteran is bedridden or physically confined to his house, it is apparent that his ability to leave the home is limited by his service-connected disabilities.

Review of the claims folder reveals that the Veteran currently has the following service-connected disabilities: shell fragment wound residuals, right forearm and hand with contusion of right median nerve with wasting of intrinsic muscles right hand, rated as 50 percent disabling; shell fragment wound residuals, left leg and ankle with avulsion peroneal nerve with retained foreign bodies, rated as 40 percent disabling; shell fragment wound residuals, right eye, with blindness, rated as 40 percent disabling; lumbar disc disease, rated as 40 percent disabling; shell fragment wound residuals, right leg, rated as 20 percent disabling; shell fragment wound residuals, abdomen with small bowel and colon resection, rated as 20 percent disabling; shell fragment wound residuals, left hand, rated as 10 percent disabling; shell fragment wound residuals of the left thigh, rated as 10 percent disabling; shell fragment wound residuals of the right thigh, rated as 10 percent disabling; shell fragment wound residuals of the abdomen, rated as 10 percent disabling; shell fragment wound residuals, masseter muscle, right side of face, rated as 10 percent disabling; and headaches, rated as 10 percent disabling.  The combined service-connected disability rating with consideration of the bilateral factor is 100 percent.  See 38 C.F.R. §§ 4.25 (combined ratings table); 4.26 (2011).  

With regard to housebound status, the threshold statutory requirement is that the Veteran must have a single permanent disability rated at 100 percent.  In the present case, the Veteran does not have a single service-connected disability rated as 100 percent disabling, although his combined service-connected disability rating with consideration of the bilateral factor is 100 percent.  Nor does the Veteran have a single disability rated at 60 percent.  His highest rating for any single service connected disability is 50 percent.  Absent a single disability rated as 100 percent disabling, the Veteran does not meet the statutory or regulatory threshold for special monthly compensation pursuant to 38 U.S.C.A. § 1114(s) and 38 C.F.R. § 3.350(i). 

As the Veteran does not have a single permanent disability rated at 100 percent, the Board finds that he lacks legal ground to establish special monthly compensation based upon housebound status.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  As there is no legal entitlement, the claim is without legal merit and is denied as a matter of law.  Id.



ORDER

Entitlement to special monthly compensation based on housebound status is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


